Citation Nr: 1803041	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a right total knee replacement.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1987.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In her April 2014 substantive appeal, the Veteran requested a Board hearing at a local VA office.  In a December 2016 statement, she indicated that she preferred a videoconference hearing.  Such a hearing was scheduled for August 2017, but prior to the scheduled date the Veteran withdrew her request via a July 2017 letter from her representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is unfortunately unable to decide the Veteran's claim without further development.

The Veteran's claims file currently does not contain any VA treatment records between April 2011 and February 2016.  Records from February 2016 indicate that she was treated for her knee disability in the interim.  Furthermore, the January 2014 statement of the case indicates that it was based on treatment records during this period.  VA must obtain relevant medical treatment or examination records at VA health-care facilities if the claimant furnishes information sufficient to locate those records.  38 U.S.C. § 5103A(c)(2) (2012); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Remand is therefore necessary to obtain these missing records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding VA clinical records, to include from the VA medical facility in Shreveport, Louisiana, for the period from April 2011 to February 2016, as well as any additional medical evidence that may have come into existence but has not been associated with the record.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




